Citation Nr: 0917337	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-17 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

In correspondence received on May 1, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to service 
connection for hearing loss and recurrent tinnitus and 
entitlement to an increased evaluation for PTSD.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for recurrent tinnitus.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus and entitlement to an increased 
rating for PTSD; hence, there remains no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for hearing 
loss is dismissed.

The issue of entitlement to service connection for recurrent 
tinnitus is dismissed.

The issue of entitlement to an increased evaluation for PTSD 
is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


